
	

113 HR 318 IH: To authorize a Wall of Remembrance as part of the Korean War Veterans Memorial and to allow certain private contributions to fund that Wall of Remembrance.
U.S. House of Representatives
2013-01-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 318
		IN THE HOUSE OF REPRESENTATIVES
		
			January 18, 2013
			Mr. Hall (for
			 himself, Mr. Connolly,
			 Ms. Bordallo,
			 Mr. Hanna,
			 Ms. Schwartz,
			 Mr. Young of Florida,
			 Mr. Pearce,
			 Mr. Grimm,
			 Mr. Keating,
			 Mr. McGovern,
			 Mr. Sam Johnson of Texas,
			 Mr. Coble,
			 Mr. Stivers,
			 Mr. Cole, Mr. Dingell, Mr.
			 Hultgren, Mr. Rangel,
			 Mr. Guthrie,
			 Mr. Conyers, and
			 Mr. Butterfield) introduced the
			 following bill; which was referred to the Committee on Natural
			 Resources
		
		A BILL
		To authorize a Wall of Remembrance as part of the Korean
		  War Veterans Memorial and to allow certain private contributions to fund that
		  Wall of Remembrance.
	
	
		1.Wall of
			 RemembranceSection 1 of the
			 Act titled An Act to authorize the erection of a memorial on Federal
			 Land in the District of Columbia and its environs to honor members of the Armed
			 Forces of the United States who served in the Korean War, approved
			 October 25, 1986 (Public Law 99–572), is amended by adding at the end the
			 following:
			
				Such
				memorial shall include a Wall of Remembrance, which shall be constructed
				without the use of Federal funds. The American Battle Monuments Commission
				shall request and consider design recommendations from the Korean War Veterans
				Memorial Foundation, Inc. for the establishment of the Wall of Remembrance. The
				Wall of Remembrance shall include—(1)a list by name of
				members of the Armed Forces of the United States who were killed in action in
				the Korean War;
				(2)the number of members of the Armed Forces
				of the United States who, in regards to the Korean War—
					(A)were wounded in
				action;
					(B)are listed as
				missing in action; or
					(C)were prisoners of
				war; and
					(3)the number of members of the Korean
				Augmentation to the United States Army, the Republic of Korea Armed Forces, and
				the other nations of the United Nations Command who, in regards to the Korean
				War—
					(A)were killed in
				action;
					(B)were wounded in
				action;
					(C)are listed as
				missing in action; or
					(D)were prisoners of
				war.
					.
		
